      Case: 1:20-cv-00047-SA-DAS Doc #: 13 Filed: 12/16/20 1 of 5 PageID #: 42




                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

UNITED STATES OF AMERICA
upon the relation and for the use of the
TENNESSEE VALLEY AUTHORITY,
Plaintiff,

        v.                                                    No. 1:20-CV-047-SA-DAS

AN EASEMENT AND RIGHT-OF-WAY
OVER 1.02 ACRES OF LAND, MORE
OR LESS, IN OKTIBBEHA COUNTY,
MISSISSIPPI, and
ELBERT J. DAY, JR.,
GARY LYNN DAY,
BRENDA J. HUNT,
Defendants.

                     JUDGMENT AND ORDER DISBURSING FUNDS

       On November 16, 2020, Plaintiff United States of America on behalf of the Tennessee

Valley Authority and Defendants Elbert J. Day, Jr., Gary Lynn Day, and Brenda J. Hunt informed

the Court of the settlement of this condemnation action. The parties now jointly move for the entry

of an agreed judgment and order disbursing funds. The Court finds the joint motion well taken,

and

       IT IS, THEREFORE, ORDERED AND ADJUDGED that:

       1. Defendants shall recover from Plaintiff $55,000 as the full and final amount of just

compensation for the taking of the easement and right-of-way condemned in this action, which

amount has been deposited by Plaintiff with the Registry of the Court and the disbursement of

which is provided for in paragraph 2 below.

       2. The Clerk of this Court is authorized and directed to draw a check on the funds

on deposit in the registry of this Court in the amount of $55,000 payable to “The Winfield Law

Firm Trust Account” in full satisfaction of this Judgment and Order Disbursing Funds (Judgment),
                                                1
       Case: 1:20-cv-00047-SA-DAS Doc #: 13 Filed: 12/16/20 2 of 5 PageID #: 43




and to mail said check to Charles E. Winfield, Esq., The Winfield Law Firm, P.A., 224 East Main

Street, Starkville, Mississippi 39759. The Clerk of this Court is further authorized and directed to

disburse any accrued interest to the Tennessee Valley Authority.

        3. Plaintiff is granted immediate possession of the condemned property and is hereby put

into immediate possession of the property described below in Paragraph 4 to the extent necessary

to permit the Tennessee Valley Authority to carry on any of its operations described in the

pleadings filed herein, and that the Defendant surrenders possession of said property to the

Tennessee Valley Authority.

        4. The vesting of title in the United States of America, free of all liens, claims, and

encumbrances, as evidenced by the Declaration of Taking filed in this action on March 18, 2020

(Doc. 2-1), is hereby fully and finally confirmed with respect to the easement and right-of-way

described below, said description being the same as in Attachment 1 to the Declaration of Taking

filed herein (id.):

        A permanent easement and right-of-way, consisting of the perpetual right to enter
        and to erect, maintain, repair, rebuild, operate, and patrol lines of transmission line
        structures with sufficient wires and cables for electric power circuits and
        communication circuits, and all necessary appurtenances, including guy wires, in,
        on, over, and across said right-of-way, together with the perpetual right to clear said
        right-of-way and keep the same clear of structures (including but not limited to
        flagpoles, solar panels, buildings, signboards, billboards), trees, brush, stored
        personal property, and fire hazards, to destroy or otherwise dispose of such trees
        and brush; to prevent the drilling or sinking of wells within the right-of-way; and
        to remove, destroy, or otherwise dispose of any trees located beyond the limits of
        said right-of-way which in falling could come within five feet of any transmission
        line structure or conductor located thereon, the Tennessee Valley Authority to
        remain liable for any direct physical damage to the land and annual growing crops
        resulting directly from the operations of the construction and maintenance forces
        of its agents and employees in the erection and maintenance of or in exercising a
        right of ingress and egress to said transmission line structures, all upon, under, over,
        and across the following-described land:




                                                   2
Case: 1:20-cv-00047-SA-DAS Doc #: 13 Filed: 12/16/20 3 of 5 PageID #: 44




TRACT NO. WTBJ-19

A strip of land located in the Southwest 1/4 of Section 6, Township 18 North,
Range 15 East, Oktibbeha County, State of Mississippi, as shown on a map entitled
“West Point – Midway Transmission Line Tap to Blackjack, Miss.,” drawing LW-
3226, sheet P8B, R.0, a reduced scale copy of which is attached to the Declaration
of Taking filed herein, the said strip being 100 feet wide, lying 50 feet on each side
of the centerline of the location and the end boundaries of the strip being more
particularly described as follows:

Commence at the Southwest corner of 4-County Electric Power Association as
shown on said LW-3226, a common corner of Elbert J. Day Jr., et al.; thence in a
westerly direction with the north right-of-way of Blackjack Road, 58.86+/- to a
point on the centerline of the location of the transmission line at survey station
126+63.64, and being the Point of Beginning.
The said strip being bounded on the south end by the said right-of-way line; thence
with the centerline of the location N. 00° 31' 22" W., 384.79 feet to a point of
intersection on the centerline of the location at survey station 130+48.43 having the
state plane coordinates of North: 1436270.15 East: 1003491.99; thence with the
centerline of the location N. 89° 29' 27" E., 58.87 feet to a point of ending on the
centerline of the location at station 131+07.3, and on the property line of the 4-
County Electric Power Association Blackjack, Miss. Substation, the said strip being
bounded on the east end by the said road right-of-way, the ends of said strip are
shortened or extended to said property lines.

The above-described strip of land includes the centerline of the transmission line
location for a net distance 443.66 feet and containing 1.02 acres, more or less.

Furthermore, the permanent easement rights include the perpetual right to install,
maintain, and replace guy wires and necessary appurtenances outside the right-of-
way for the transmission line structure located at survey station 130+48.43.

Furthermore, the above-described easement rights are acquired with respect to such
appurtenant right, title, and interest as the owner of the above-described land may
have in Tract WTBJ-18, Oktibbeha County, Mississippi (Blackjack Road), the
adjoining road right-of-way shown on the map referenced above.

The above-described parcel of land is lying in the Southwest 1/4 of Section 6,
Township 18 North, Range 15 East, Oktibbeha, State of Mississippi.

The coordinates, distances and directions of lines are referred to the Mississippi
East 2301 Coordinate System, NAD83 (2011) Horizontal Datum, NAVD88
(Geoid12A) Vertical Datum.




                                          3
      Case: 1:20-cv-00047-SA-DAS Doc #: 13 Filed: 12/16/20 4 of 5 PageID #: 45




       5. The Clerk of this Court shall furnish to Plaintiff a certified copy of this Judgment which

shall serve as a muniment of title.

         It is SO ORDERED, on this the 16th day of December, 2020.

                                                     /s/ Sharion Aycock
                                                     UNITED STATES DISTRICT JUDGE




                                                4
           Case: 1:20-cv-00047-SA-DAS Doc #: 13 Filed: 12/16/20 5 of 5 PageID #: 46




We hereby approve and consent
to the entry of this Judgment:

s/James S. Chase
Michael V. Bernier (MS BAR 103960)
James S. Chase (TN BPR #020578)
TVA GENERAL COUNSEL’S OFFICE
400 West Summit Hill Drive
Knoxville, Tennessee 37902-1401
Telephone      865.632.3045
Facsimile      865.632.2422
Email     mvbernier@tva.gov

Attorneys for Plaintiff

s/Charles E. Winfield (by permission)
Charles E. Winfield (MS BAR 10588)
The Winfield Law Firm, P.A.
224 East Main Street
Starkville, Mississippi 39759
Telephone        662.323.9231
Facsimile        662.323.3920
Email cwinfield@winfieldlawfirm.com

Attorney for Defendants
97936535




                                              5
